department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc intl br3 tl-n-4066-01 uilc internal_revenue_service national_office technical assistance memorandum for area_counsel sbse attn ronald d pinsky from chief cc intl br3 subject source of ric distributions to residents of puerto rico this chief_counsel_advice responds to your memorandum dated date requesting advice concerning the source_of_income with respect to distributions received by residents of puerto rico from a u s regulated_investment_company in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue what is the source of ordinary dividends and capital_gain distributions paid_by a regulated_investment_company ric to a shareholder who is a bona_fide_resident_of_puerto_rico conclusion ordinary dividends_paid by a ric to a bona_fide_resident_of_puerto_rico are u s source income under sec_861 of the code except to the extent treated as foreign_source_income under sec_853 for purposes of the foreign_tax_credit under sec_865 and notice_89_40 capital_gain distributions paid to such shareholders are generally foreign puerto rican source income that is eligible for exemption from u s tax under sec_933 facts a u s citizen who is a bona_fide_resident_of_puerto_rico is a shareholder of a united_states regulated_investment_company ric described in sec_851 of the internal_revenue_code the ric holds a portfolio of foreign securities that tl-n-4066-01 generate income subject_to foreign withholding taxes the ric is not subject_to any net_basis foreign_income_tax with respect to its income or gains the ric has made an election under sec_853 of the code to allow its shareholders to claim a foreign_tax_credit for a proportionate share of the foreign taxes paid_by the ric and to treat a proportionate share of dividends_paid by the ric grossed up to include a ratable share of the foreign withholding taxes as foreign_source_income for purposes of subpart a of part iii of subchapter_n relating to the foreign_tax_credit see sec_853 for the taxable_year the ric distributes ordinary dividends and capital_gain dividends which are reported to its shareholders on form 1099-div law and analysis a ric is a domestic_corporation that elects to be a ric and that meets certain gross_income and diversification requirements see generally sec_851 of the code sec_852 provides rules for the taxation of rics which include investment companies commonly known as mutual funds and their shareholders under sec_852 a ric generally is not subject_to corporate level tax to the extent it distributes its investment_company_taxable_income and net_capital_gain to its shareholders as a dividend sec_861 of the code provides that dividends received from a domestic_corporation other than a corporation which has an election in effect under sec_936 are treated as u s source income however sec_853 provides subject_to certain requirements that a ric may elect to pass through to its shareholders the right to claim a foreign_tax_credit or deduction with respect to foreign_income_taxes it paid under sec_853 each shareholder of a ric that makes this election must include in gross_income and treat such income as foreign_source_income for purposes of the foreign_tax_credit under sections the sum of i his proportionate share of the taxes paid_by the ric to a foreign_country or possession and the portion of any dividend paid_by the ric which represents income derived from foreign sources accordingly a shareholder’s proportionate share of an ordinary_income dividend that is attributable to foreign_source_income of a ric that has made the election under sec_853 is treated as foreign_source_income under sec_853 however this special source rule applies only for purposes of the foreign_tax_credit and does not operate to change the u s source of the distribution for purposes of the withholding rules or other code provisions thus an ordinary_income dividend paid_by a ric is not eligible for the tax exemption provided under rics are generally not subject_to net_basis foreign_income_taxes as it is the customary industry practice for rics to use independent investment advisors rather than branch offices overseas to manage their foreign investments tl-n-4066-01 sec_933 which applies to income derived from sources within puerto rico by a u s citizen or resident_alien who is a bona_fide_resident_of_puerto_rico during the entire tax_year while dividend distributions from a ric are generally treated as dividends_paid by a u s_corporation sec_852 of the code provides that a capital_gain dividend from a ric is treated by its shareholders as a gain from the sale_or_exchange of a capital_asset held for more than one year sec_865 provides with certain exceptions not relevant here that gain from the sale of personal_property is sourced based upon the residence of the seller in the case of a united_states_resident gain will generally be u s source income sec_865 sec_865 of the code defines the term united_states_resident for purposes of sec_865 to mean any individual who is a u s citizen resident_alien or nonresident_alien and who has a u s tax_home as defined in sec_911 and any domestic_corporation trust or estate sec_865 defines a nonresident as any person other than a united_states_resident sec_865 provides that a u s citizen or resident_alien who has a foreign tax_home will not be treated as a nonresident with respect to the sale of any personal_property unless an income_tax equal to at least ten percent of the gain derived is actually paid to a foreign_country with respect to such gain for purposes of sec_865 subsection i provides that possessions of the united_states including puerto rico shall be treated as foreign countries sec_865 of the code authorizes the secretary to prescribe regulations providing that subject_to certain conditions as may be provided in such regulations the ten percent tax requirement of subsection g shall not apply for purposes of sec_931 sec_933 and sec_936 notice_89_40 1989_1_cb_681 provides that for taxable years beginning after sec_865 will not apply to a person that is a bona_fide_resident_of_puerto_rico for the entire taxable_year thus for example a bona_fide_resident_of_puerto_rico who sells stock that does not constitute inventory will not be subject_to the ten percent tax payment rule_of sec_865 but instead will be subject_to the general residence of the seller rule so that gain from the stock sale will be treated as puerto rican ie foreign_source_income regardless of whether tax is paid to puerto rico on the gain id under sec_852 of the code a capital_gain dividend is treated by shareholders of the ric as a gain from the sale_or_exchange of a capital_asset held for more than one year pursuant to notice_89_40 the source_of_income from the sale of personal_property by persons who are bona_fide residents of puerto rico for the entire taxable_year is determined under sec_865 without regard to the ten percent tax requirement of sec_865 accordingly capital_gain distributions paid_by a ric to u s citizens and resident aliens who are bona_fide residents of tl-n-4066-01 puerto rico for the entire taxable_year will be considered puerto rican source income that is exempt from u s tax under sec_933 please call if you have any further questions barbara a felker chief cc intl br3
